UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: June 30, 2015 Date of reporting period: December 31, 2014 Item 1. Reports to Stockholders. Davidson Funds Semi-Annual Report December 31, 2014 Dear Shareholder: Looking back, we are encouraged by the resilience of the U.S. economy in 2014. Gross Domestic Product (GDP) grew at stronger rate than predicted by most analysts, the unemployment rate sank to its lowest level since the beginning of the recession, and more jobs were added than any year since 1999. Bolstered by low interest rates and continued accommodation by the Federal Reserve Board, corporate profits were also robust, leading to a large level of stock buybacks, merger and acquisition activity, and dividend increases. This progress occurred despite potential headwinds to growth such as a gridlocked Congress and continued economic weakness in Europe. With a new Congress now in place, a reasonable expectation that interest rates will rise in 2015, and consumer sentiment continuing to improve, we end the year feeling positive on the state of the domestic economy. Our Davidson Multi-Cap Equity Fund (the “Fund”) ended 2014 with net assets of over $95 million, representing 24% year-over-year growth in Fund assets. With three share classes (Class A, C, and I) to accommodate the varying needs of our investors, we look forward to serving you for many years to come. At Davidson Funds, we remain committed maintaining an actively-managed portfolio of fundamentally sound investment opportunities that balance a realistic long-term growth outlook with appropriate valuation expectations. Performance The Russell 3000® Index, the benchmark for the Davidson Multi-Cap Equity Fund, finished the six-month period ended December 31, 2014 up 5.25%. The Class A shares of the Fund generated a total return of -1.13% on a fully-loaded basis and 4.07% on a no-load* basis during the six month period ended December 31, 2014. The Class C shares generated a total return of 2.66% on a fully-loaded basis and a total return of 3.66% on a no-load* basis, and the Class I shares of the Fund returned 4.19% over the same time period. The Materials sector contributed positively to performance; within this sector, E.I. du Pont de Nemours and Company was a stand-out performer. Shareholder activist Nelson Peltz urged for a breakup of DuPont’s current conglomerate structure to unleash overall company value, leading to share appreciation. Within the Health Care sector, Amgen Inc. and Express Scripts Holding Company were also additive to performance. Shares of Amgen rose following positive comments from management regarding increased revenue opportunities and margin expansion. Express Scripts has shown its ability to maintain favorable prescription volumes despite client turnover early in the year; this, coupled with steady free cash flow generation and share buybacks, has led to 1 Express Scripts’ solid performance. Finally Telecommunications Services holding, Level 3 Communications, Inc., performed well following the completion of the tw telecom inc. acquisition. The Information Technology sector was the Fund’s primary detractor from performance; in particular, shares of Applied Micro Circuits Corporation were weak. Applied Micro Circuits’ second and third quarter results disappointed investors, as a weaker spending environment from Service Provider customers negatively impacted the company’s legacy business. Consumer Discretionary sector holding Ford Motor Company also negatively impacted performance; the company reduced their 2014 guidance, given weakness in Russia and South America, as well as tempered expectations for their European turn-around. Over the six-month period ended December 31, 2014, we made several changes to the Fund. We exited our position in Archer-Daniels-Midland Company, taking advantage of appreciation in the stock due to strong ethanol demand and improvement in U.S. grain export volumes. Additionally, the strategy benefitted from merger activity during this time period; Micros Systems, Inc. was acquired by Oracle Corporation in September, while Level 3 Communications completed the acquisition of tw telecom inc. in late October. We also initiated new positions in Twenty-First Century Fox, Inc. and Ubiquiti Networks, Inc. Twenty-First Century Fox is one of the largest producers of media content in the world. The company has emerged from its spin-out of News Corporation with advantageous media assets, one of the largest and growing international distribution platforms, and compelling growth opportunities into lucrative segments of the market, such as sports. The company reaches nearly 1.5 billion subscribers in 100 local languages every day. Key business segments are Cable Networks, Television, and Film Studio. The company is in a very strong competitive position with above-average industry growth prospects, margin expansion opportunities and trades at a reasonable valuation relative to its peers. Ubiquiti Networks develops high-performance networking technology for service providers and enterprises. The company’s technology platform and business model allow the company to deliver highly advanced and easily deployable solutions at significant price discounts to its competition, while still maintaining industry leading profitability. Ubiquiti is able to do this through its heavy focus on product research and development, and use of distributors in place of a traditional sales force. The company’s primary customers are in under-networked emerging markets, which is the fastest growing segment in the industry. We believe the company’s disruptive business model, strong value proposition of products and growth in its primary end markets make the company a compelling long-term opportunity. Outlook Entering 2015, the U.S. is one of the world’s few major economies in a cyclical upswing. Europe and Japan continue to battle deflationary pressures and stagnating growth, whereas China must manage transitions of economic growth and reform. The U.S. dollar has strengthened significantly relative to other currencies, putting downward pressure on global commodity prices and resource-based economies. For example, Russia has seen a sharp depreciation of the ruble, invoking flashbacks of the 1998 “Russian Flu” that resulted in theRussian government and the Russian Central Bank devaluing the ruble and defaulting on its debt. While there are similarities to that crisis, contagion may be contained as other emerging markets generally have higher levels of foreign currency reserves, lower levels of foreign denominated debt, and healthier current account balances. When considering the risks across the investing landscape, we remain constructive on U.S. equities, but emphasize selectivity and active portfolio positioning. We are encouraged by the prospect of increased consumer spending bolstered by continued progress in job growth, new household formation, strong dollar and lower gasoline prices. 2 We thank you for your continued trust and confidencein Davidson Funds, and as always, welcome any questions or comments you may have. Sincerely, Andrew I. Davidson President Davidson Investment Advisors, Inc. Must be preceded or accompanied by a prospectus. Past performance does not guarantee future results.Investment performance reflects fee waivers and in the absence of these waivers returns would be lower. Mutual fund investing involves risk. Principal loss is possible. Small- and medium-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. These risks are greater for emerging markets investments. Investments in ETFs are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a fund’s ability to sell its shares. The Fund will bear its share of the fees and expenses of the ETFS and underlying funds. Shareholders will pay higher expenses than would be the case if making direct investments in the underlying ETFs and funds. The Russell 3000® Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market. It is not possible to invest directly in an index. Fund holdings and/or sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Please refer to the Schedule of Investments for a complete listing of Fund holdings. Current and future portfolio holdings are subject to risk. Free cash flow, a measure of financial performance, is calculated by subtracting capital expenditures from operating cash flow. Free cash flow represents residual cash generated by a company after expenditures to maintain or expand its asset base. The opinions expressed in this letter are those of the Fund manager, are subject to change, are not guaranteed, and should not be considered recommendations to buy or sell any security. *The no-load basis refers to the performance with front-end and back-end sales loads waived. The fully-loaded returns reflect a 5% sales load for the A shares and a 1% deferred sales load for the C shares. Davidson Investment Advisors, Inc. is the adviser to the Davidson Funds, which are distributed by Quasar Distributors, LLC. 3 Davidson Multi-Cap Equity Fund EXPENSE EXAMPLE at December 31, 2014 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested in Class A, Class C, and Class I at the beginning of the period and held for the entire period (7/1/14 – 12/31/14). Actual Expenses The first line of the tables below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.15%. 1.90%, and 0.90% per the operating expenses limitation agreement for the Class A, Class C, and Class I, respectively. The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. However, the Example below does not include portfolio trading commissions and related expenses. In addition, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.You may use the information in the first line of the tables, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled“Expenses Paid During Period’’ to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the tables are meant to highlight your ongoing costs only and will not help you determine the relative total costs of owning different funds, as they may charge transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the tables is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Class A Beginning Ending Expenses Paid Account Value Account Value During Period* 7/1/14 12/31/14 7/1/14 – 12/31/14 Actual Hypothetical (5% returnbefore expenses) *Expenses are equal to the Fund’s annualized expense ratio of 1.15% multiplied by the average account value over the period, multiplied by 184 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. 4 Davidson Multi-Cap Equity Fund EXPENSE EXAMPLE at December 31, 2014 (Unaudited), Continued Class C Beginning Ending Expenses Paid Account Value Account Value During Period* 7/1/14 12/31/14 7/1/14 – 12/31/14 Actual Hypothetical (5% returnbefore expenses) *Expenses are equal to the Fund’s annualized expense ratio of 1.90%, multiplied by the average account value over the period, multiplied by 184 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. Class I Beginning Ending Expenses Paid Account Value Account Value During Period* 7/1/14 12/31/14 7/1/14 – 12/31/14 Actual Hypothetical (5% returnbefore expenses) *Expenses are equal to the Fund’s annualized expense ratio of 0.90%, multiplied by the average account value over the period, multiplied by 184 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. 5 Davidson Multi-Cap Equity Fund SECTOR ALLOCATION OF PORTFOLIO ASSETS at December 31, 2014 (Unaudited) Percentages represent market value as a percentage of total investments. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 6 Davidson Multi-Cap Equity Fund SCHEDULE OF INVESTMENTS at December 31, 2014 (Unaudited) Shares COMMON STOCKS - 98.03% Value Aerospace and Defense - 2.13% United Technologies Corp. $ Air Freight and Logistics - 1.49% FedEx Corp. Automobiles - 1.60% Ford Motor Co. Banks - 7.49% First Republic Bank JPMorgan Chase & Co. Wells Fargo & Co. Beverages - 1.95% PepsiCo, Inc. Biotechnology - 3.77% Amgen, Inc. Gilead Sciences, Inc. (a) Capital Markets - 4.25% Morgan Stanley State Street Corp. Chemicals - 3.77% E.I. du pont de Nemours & Co. Praxair, Inc. Communications Equipment - 5.38% Cisco Systems, Inc. QUALCOMM, Inc. Ubiquiti Networks, Inc. Diversified Telecommunication Services - 1.79% Level 3 Communications, Inc. (a) The accompanying notes are an integral part of these financial statements. 7 Davidson Multi-Cap Equity Fund SCHEDULE OF INVESTMENTS at December 31, 2014 (Unaudited), Continued Shares COMMON STOCKS - 98.03%, continued Value Electrical Equipment - 2.05% Eaton Corp PLC (b) $ Energy Equipment and Services - 1.43% Baker Hughes, Inc. Food Products - 1.81% General Mills, Inc. Health Care Equipment and Supplies - 2.17% Becton, Dickinson & Co. Health Care Providers and Services - 3.96% Express Scripts Holding Co. (a) Laboratory Corporation of America Holdings (a) Hotels, Restaurants and Leisure - 1.63% Buffalo Wild Wings, Inc. (a) Household Durables - 1.88% D.R. Horton, Inc. Household Products - 3.30% Church & Dwight Co., Inc. Energizer Holdings, Inc. Industrial Conglomerates - 4.72% 3M Co. General Electric Co. Insurance - 2.09% Principal Financial Group, Inc. Internet and Catalog Retail - 1.17% Blue Nile, Inc. (a) Internet Software and Services - 3.49% Google, Inc. - Class A (a) Google, Inc. - Class C (a) The accompanying notes are an integral part of these financial statements. 8 Davidson Multi-Cap Equity Fund SCHEDULE OF INVESTMENTS at December 31, 2014 (Unaudited), Continued Shares COMMON STOCKS - 98.03%, continued Value Life Sciences Tools and Services - 1.83% Waters Corp. (a) $ Machinery - 2.13% PACCAR, Inc. Media - 6.23% Interpublic Group of Cos., Inc. Time Warner Cable, Inc. Twenty-First Centy Fox, Inc. - Class A Multi-Utilities - 1.50% Sempra Energy Oil, Gas and Consumable Fuels - 6.60% Chevron Corp. Devon Energy Corp. Exxon Mobil Corp. Marathon Oil Corp. Real Estate Investment Trusts (REITs) - 4.00% Redwood Trust, Inc. Starwood Property Trust, Inc. Semiconductors and Semiconductor Equipment - 0.90% Applied Micro Circuits Corp. (a) Software - 6.76% Fortinet, Inc. (a) Informatica Corp. (a) Intuit Specialty Retail - 1.86% Dicks Sporting Goods, Inc. The accompanying notes are an integral part of these financial statements. 9 Davidson Multi-Cap Equity Fund SCHEDULE OF INVESTMENTS at December 31, 2014 (Unaudited), Continued Shares COMMON STOCKS - 98.03%, continued Value Technology Hardware, Storage & Peripherals - 2.90% Apple, Inc. $ TOTAL COMMON STOCKS (Cost $66,073,811) Shares SHORT-TERM INVESTMENTS - 1.62% Value Fidelity Institutional Government Portfolio - Class I, 0.01% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $1,547,385) Total Investments in Securities (Cost $67,621,196) - 99.65% Other Assets in Excess of Liabilities - 0.35% NET ASSETS - 100.00% $ (a) Non-income producing security. (b) U.S. traded security of a foreign issuer. (c) Rate shown is the 7-day annualized yield as of December 31, 2014. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 10 Davidson Multi-Cap Equity Fund STATEMENT OF ASSETS AND LIABILITIES at December 31, 2014 (Unaudited) ASSETS Investments in securities, at value (identified cost $67,621,196) $ Cash Receivables Dividends and interest Fund shares sold Prepaid expenses Total assets LIABILITIES Payables Fund shares redeemed 12b-1 fees Advisory fees Administration fees Transfer agent fees and expenses Fund accounting fees Audit fees Shareholder reporting Legal fees Chief Compliance Officer fee Custody fees Miscellaneous Total liabilities NET ASSETS $ CALCULATION OF NET ASSET VALUE PER SHARE Class A Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value and redemption price per share $ Maximum offering price per share (Net asset value per share divided by 95.00%) $ Class C Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value and offering price per share (Note 1) $ The accompanying notes are an integral part of these financial statements. 11 Davidson Multi-Cap Equity Fund STATEMENT OF ASSETS AND LIABILITIES at December 31, 2014 (Unaudited), Continued Class I Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, redemption and offering price per share $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized gain on investments Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 12 Davidson Multi-Cap Equity Fund STATEMENT OF OPERATIONS For the six months ended December 31, 2014 (Unaudited) INVESTMENT INCOME Dividends $ Interest 90 Total investment income Expenses Advisory fees (Note 4) Distribution fees - Class A (Note 5) Distribution fees - Class C (Note 5) Administration fees (Note 4) Transfer agent fees and expenses (Note 4) Fund accounting fees (Note 4) Registration fees Audit fees Custody fees (Note 4) Reports to shareholders Legal fees Chief Compliance Officer fee (Note 4) Other expenses Trustee fees Insurance expense Total expenses Less: advisory fee waiver (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of these financial statements. 13 Davidson Multi-Cap Equity Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended December 31, 2014 Year Ended (Unaudited) June 30, 2014 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income Class A ) ) Class C ) ) Class I ) ) From net realized gain on investments Class A ) ) Class C ) ) Class I ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period End of period $ $ Undistributed net investment income at end of period $ $ (a) A summary of share transactions is as follows: Class A Six Months Ended
